DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Claims:
9.
--
(Currently amended) The recording device according to claim [[8]]1, wherein the cover is configured to be displaced with respect to the transport unit.
--

10.
--
(Currently amended) The recording device according to claim [[8]]1, wherein the recording device is provided at the cover and is configured to move, with the cover, with respect to the tension bar.
--

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a recording device comprising: 
 	a recording unit configured to perform recording on a medium; 
 	a holding unit configured to hold a roll body around which the medium is wound; 
 	a transport unit configured to transport the medium unwound from the roll body; 
 	a tension bar configured to come into contact with a back surface of the medium and apply tension to the medium, between the holding portion and the recording unit; 
 	a cover configured to cover the medium upstream of the recording unit and downstream of the tension bar in a transport direction of the medium; and 
 	a blowing unit configured to blow a gas onto a front surface of the medium, wherein 
 	the blowing unit blows the gas toward the tension bar, and 
 	the blowing unit is attached to the cover and is configured to be movable, with the cover, relative to the tension bar.

5.	The Applicant also disclosed substantially the same subject matter in independent claim 11.

6.	U.S. Patent application publication number 2017/0197441 to Mitsuo disclosed a similar invention in Fig. 1. Unlike in the instant application, Mitsuo is silent about “a cover configured to cover the medium upstream of the recording unit and downstream of the tension bar in a transport direction of the medium; and a blowing unit configured to blow a gas onto a front surface of the medium, wherein the blowing unit blows the gas toward the tension bar, and the blowing unit is attached to the cover and is configured to be movable, with the cover, relative to the tension bar” as disclosed in independent claim 1.
 	Mitsuo is also silent about similar limitations as disclosed in independent claim 11.

7. 	U.S. Patent application publication number 2016/0288536 to Suzuki et al. also disclosed a similar invention in Fig. 2. Unlike in the instant application, Suzuki et al. are silent about “a cover configured to cover the medium upstream of the recording unit and downstream of the tension bar in a transport direction of the medium; and the blowing unit is attached to the cover and is configured to be movable, with the cover, relative to the tension bar” as disclosed in independent claim 1.
 	Suzuki et al. are also silent about similar limitations as disclosed in independent claim 11.

8.	Japanese Patent application publication number 2018-111275 to Hagimori et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Hagimori et al. are also silent about “a cover configured to cover the medium upstream of the recording unit and downstream of the tension bar in a transport direction of the medium; and the blowing unit is attached to the cover and is configured to be movable, with the cover, relative to the tension bar” as disclosed in independent claim 1.
 	Hagimori et al. are also silent about similar limitations as disclosed in independent claim 11. 

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853